J-A17015-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KEVIN SILAS                                :
                                               :
                       Appellant               :   No. 1489 EDA 2021

                Appeal from the PCRA Order Entered July 1, 2021
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0624121-1981


BEFORE:      PANELLA, P.J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY PANELLA, P.J.:                       FILED SEPTEMBER 21, 2022

        Kevin Silas appeals, pro se, from the order dismissing his serial petition

filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§

9541-9546. We conclude Silas’ PCRA petition is patently untimely, and he

failed to plead and prove an exception to the PCRA’s timeliness requirement.

We affirm.

        In 1982, Silas was convicted of second-degree murder, conspiracy, and

robbery and sentenced to life in prison. This Court subsequently affirmed Silas’

judgment of sentence. See Commonwealth v. Silas, 547 A.2d 440, No.

00342 PHL 87 (Pa. Super. filed June 14, 1988) (unpublished memorandum).

Silas did not seek allowance of appeal with our Supreme Court. In the


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A17015-22


following years, Silas filed a profusion of PCRA petitions, supplemental or

amended PCRA petitions, and other pro se filings bearing various names.

       Silas filed the instant pro se PCRA petition on March 23, 2018, followed

by a multitude of supplemental PCRA petitions and other pro se filings. Silas

alleged he had recently learned that one of his co-defendants, Rhon Parker,

had an open robbery case for an unrelated incident; Silas suggested that

Parker received leniency in that case in exchange for implicating Silas in the

instant case.1, 2 Silas asserted this information constituted Brady3 material,

which the Commonwealth allegedly concealed prior to his trial. The PCRA court

issued a Pa.R.Crim. 907 notice of its intention to dismiss Silas’ petition without

a hearing. Silas filed a pro se response. On July 1, 2021, the PCRA court

dismissed Silas’ petition, and this timely appeal followed.

       Our appellate review of the denial of PCRA relief “is limited to examining

whether the PCRA court’s findings of fact are supported by the record, and

whether its conclusions of law are free from legal error.” Commonwealth v.

Koehler, 36 A.3d 121, 131 (Pa. Super. 2012) (citation omitted).


____________________________________________


1 In his pro se PCRA petition, Silas alleged that Parker’s other robbery case
stemmed from an incident that took place in December 1980, the month after
the offenses underlying the instant case. Silas does not clearly indicate what
the status of Parker’s second case was at the time of Silas’ trial in this matter.

2Notably, Parker invoked his Fifth Amendment right against self-incrimination
and did not testify at Silas’ trial. See Silas, 547 A.2d 440 (unpublished
memorandum at 16).

3   See Brady v. Maryland, 373 U.S. 83 (1963).

                                           -2-
J-A17015-22


      Prior to reaching the merits of Silas’ claims, we must consider the

timeliness of his PCRA petition. See Commonwealth v. Miller, 102 A.3d 988,

992 (Pa. Super. 2014).

      Because the time limitations established by the PCRA are
      jurisdictional in nature, a court lacks jurisdiction to address the
      claims raised in an untimely petition. The PCRA provides that a
      petition for relief must be filed within one year of the date final
      judgment is entered. A judgment becomes final for purposes of
      the PCRA at the conclusion of direct review or after the time
      provided for seeking direct review has lapsed, if no direct review
      has been taken.

Commonwealth v. Liebensperger, 904 A.2d 40, 45 (Pa. Super. 2006)

(internal citations and quotation marks omitted); see also 42 Pa.C.S.A. §

9545(b)(1), (3).

      Here, Silas’ judgment of sentence became final in July 1988, when the

time for filing a petition for allowance of appeal with our Supreme Court had

expired. See Pa.R.A.P. 1113(a). Because Silas filed the instant PCRA petition

nearly three decades later, the petition is patently untimely. Accordingly, the

PCRA court lacked jurisdiction to review Silas’ petition unless he was able to

plead and prove one of the statutory exceptions to the PCRA’s time-bar:

      (i) The failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court

                                      -3-
J-A17015-22


       of Pennsylvania after the time period provided in this section and
       has been held by that court to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). A petitioner asserting one of these

exceptions must file a petition within one year of the date the claim first could

have been presented. See 42 Pa.C.S.A. § 9545(b)(2). “The PCRA squarely

places upon the petitioner the burden of proving an untimely petition fits

within one of the three exceptions.” Commonwealth v. Jones, 54 A.3d 14,

17 (Pa. 2012).

       Silas attempts to invoke the government interference exception at 42

Pa.C.S.A. § 9545(b)(1)(i) and the newly-discovered fact exception at section

9545(b)(1)(ii).4 Silas now renews his assertions that the Commonwealth

violated Brady by failing to disclose Parker’s prior offenses or any possible

deal Parker may have received in that case. See Appellant’s Brief at 1-9. Silas

claims    the   Commonwealth         “willingly   suppressed   and   withheld   that

information,” id. at 5, and his failure to raise this claim previously was

therefore the result of government interference.

       A Brady violation may implicate the government interference exception

if the petitioner establishes that “the failure to previously raise the claim was

the result of interference by government officials, and the information could

not have been obtained earlier with the exercise of due diligence.”



____________________________________________


4 Silas cites both exceptions in his PCRA petition and his appellate brief;
however, he discusses them simultaneously in his brief.

                                           -4-
J-A17015-22


Commonwealth v. Abu-Jamal, 941 A.2d 1263, 1268 (Pa. 2008). Similarly,

to invoke the newly-discovered fact exception based on an alleged Brady

violation, an appellant must establish that the facts upon which the Brady

claim is predicated were unknown to the appellant and could not have been

ascertained     sooner     through      the    exercise   of   due   diligence.   See

Commonwealth v. Lambert, 884 A.2d 848, 852 (Pa. 2005).

       Silas claims he first learned about Parker’s additional robbery charges

in February 2018 after a conversation with prison staff. See Appellant’s Brief

at 2. However, Silas does not clearly articulate why he could not have obtained

the “fact” of Parker’s charges at an earlier time through the exercise of due

diligence. See Abu-Jamal, 941 A.2d at 1268; Lambert, 884 A.2d at 852;

see also Commonwealth v. Brown, 111 A.3d 171, 176 (Pa. Super. 2015)

(“Due diligence demands that the petitioner take reasonable steps to protect

his own interests.”). Further, Silas’ contentions that the Commonwealth was

engaged in a three-decades-long effort to actively conceal information about

Parker’s criminal history are wholly speculative and unsupported by the

record. Accordingly, Silas failed to successfully invoke the PCRA court’s

jurisdiction by pleading and proving an exception to the PCRA’s time-bar.5 We

____________________________________________


5 Moreover, Silas has not established the existence of any deal Parker received
in a separate case in exchange for implicating Silas in the instant case. Nor
does Silas explain why the fact of Parker’s criminal charges in an unrelated
matter would have been exculpatory in his own trial. See generally
Lambert, 884 A.2d at 854 (explaining that a successful Brady claim requires
(Footnote Continued Next Page)


                                           -5-
J-A17015-22


therefore affirm the PCRA court’s order dismissing Silas’ untimely serial PCRA

petition.

       Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/21/2022




____________________________________________


a petitioner to establish “the evidence was favorable to the accused, either
because it is exculpatory or because it impeaches; the evidence was
suppressed by the prosecution, either willfully or inadvertently; and prejudice
ensued.” (citation and quotation marks omitted)).

                                           -6-